Executive Grant of Clemency

DONALD J. TRUMP

President of the United States of America

TO ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:

BE IT KNOWN, THAT THIS Day, I, DONALD J. TRUMP, PRESIDENT OF THE
UNITED STATES, PURSUANT TO My POWERS UNDER ARTICLE II, SECTION 2
CLAUSE 1, OF THE CONSTITUTION, HAVE GRANTED UNTO

JAMES AUSTIN HAYES IV

A FULL AND UNCONDITIONAL PARDON

FOR HIS CONVICTION in the United States District Court for the Western District of
North Carolina on an indictment (Docket No. DNC W312CR00386-009) charging violation of
Section 371, Title 18, United States Code, for which he was sentenced on January 28, 2014, to
one year’s probation and a $100 assessment.

1 HEREBY DESIGNATE, direct, and empower the Acting Pardon Attorney, as my
representative, to sign a grant of clemency to the person named herein. The Acting Pardon
Attorney shall declare that her action is the act of the President, being performed at my
direction.

IN TESTIMONY WHEREOF, [ have hereunto caused this Pardon to be recorded with
the Department of Justice.

Done at the City of Washington in the
District of Columbia this Nineteenth day of
January in the year of our Lord Two
Thousand and Twenty-one and of the
Indegendence of the United States the Two

  
  

   
  

DONALD J.
PRESIDENT

 

Case 3:12-cr-00386-RJC Document 251 Filed 01/25/21 Page 1of1
